383 Mich. 49 (1970)
173 N.W.2d 202
PEOPLE
v.
HERRERA.
Calendar No. 4 Docket No. 52,115.
Supreme Court of Michigan.
Decided January 12, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George E. Thick, II, Prosecuting Attorney, and H. Michael Dwan, Assistant Prosecuting Attorney, for the people.
Doozan, Scorsone & Trogan, for defendant.
T.M. KAVANAGH, J.
For the reasons given and authorities cited in People v. Cole (1969), 382 Mich 695, this cause is reversed and remanded for a new trial.
*50 T.E. BRENNAN, C.J., and KELLY, and ADAMS, JJ., concurred with T.M. KAVANAGH, J.
DETHMERS and BLACK, JJ., concurred in result.
T.G. KAVANAGH, J., did not sit in this case.